DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/07/21 have been fully considered but they are not persuasive. On page 7 of the remarks, the applicant argues that Kilgore only discloses applying the ramping DC waveform, which starts at a subthreshold and increases to a suprathreshold to reduce the onset response of the HFAC waveform. While the ramped DC waveform is used to reduce the onset of the HFAC, Kilgore teaches that the DC current is ramped up to the suprathreshold from a first amplitude that is not sufficient of producing a nerve block to a second suprathreshold with an amplitude that is sufficient to produce a nerve block ([0039]; [0053]). This shows that the second phase of the applied DC has an amplitude that initiates and successfully produces a nerve block. The applicant then further argues that Kilgore is completely silent on “applying only a DC waveform to a nerve let along a DC waveform having two different phases”. It is true that Kilgore does not teach only applying a DC waveform to the nerve, however, no wherein the claims is the invention limited to only applying DC waveforms. Further, Kilgore does clearly teach applying a DC current at a first phase having an amplitude at a suprathreshold ([0039]; [0053]) Figure 5 teaches the DC ramped up to the DC suprathreshold to produce the block, and then lowered/ ramped down below that suprathreshold, to a subthreshold to charge balance and reduce the onset of the applied HFAC, wherein the combination of the HFAC and the ramping down DC current are maintaining the nerve block initiated by the DC current applied at a suprathreshold. This clearly illustrates a first phase of applied high amplitude DC current to initiate the block, and a second phase of a decreasing DC current below the suprathreshold combined with an applied HFAC to maintain the block initiated by the high amplitude DC current.
The amendments to claims 3 and 20 successfully overcome the 112d rejections from the previous office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-12, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilgore et al (Wipo 2009058258 A1) as sited on the IDS filed 03/23/2021.
Regarding claim 1, Kilgore teaches a method comprising: configuring, by a waveform generator ([0056] teaches the DC waveform being configured from a waveform generator; Fig 13 element 1230), a first phase of a direct current waveform with a first amplitude that provides a block of a neural structure wherein the first amplitude is a suprathreshold value for a neural structure ([0039]; [0053] teaches first phase having a DC waveform applied to a nerve to produce a nerve block in an axon; Fig 5 the highlighted portion of figure 5 teaches a first phase capable of providing a block; [0055] teaches the block being within 1 second of being applied) delivering the first phase of the direct current waveform through one or more electrodes for a first time to provide the block of the neural structure ([0039]; [0054] teaches the DC waveform being applied from electrodes Fig 13 element 1310); configuring, by the waveform generator ([0056] teaches the DC waveform being configured from a waveform 
Regarding claim 2, Kilgore teaches claim 1, wherein the second amplitude is as low as possible to maintain the block of the neural structure ([0054]; Figure 5 teaches the DC waveform having an amplitude of down to third lower amplitude, while maintain the nerve block; claim 11; claim 28).
Regarding claim 5, Kilgore teaches claim 1, wherein the one or more electrodes reside in a cuff ([0039] teaches the electrodes being part of a nerve cuff).
Regarding claim 3, Kilgore teaches claim 1, wherein the block of the neural structure is a partial block ([0006] teaches that is known that applied DC currents are used to create a nearly complete block; [0037] teaches using an open loop control to produce a partial block, in order to improve motor function in a patient).
Regarding claim 8, Kilgore teaches claim 1, further comprising shutting off the second phase of the direct current, wherein the neural tissue recovers in an accelerated fashion after shutting off the second phase of the direct current ([0041] teaches that the block can be turned off and that the nerve quickly transitions from a block condition to a no-block condition).
Regarding claim 10, Kilgore teaches claim 1, wherein a power required to deliver the first phase followed by the second phase of the direct current waveform is less than a power required to deliver the first phase of the direct current waveform alone over a same time period (Figure 5; [0039]; [0054] teaches ramping down the charge, therefore the blocking first amplitude combined with the second DC waveform having the ramped down, lower amplitude, would have a lower charge and require less power during the time the amplitude is the lower second amplitude. Therefore, the combination of the first and second waveforms would require less energy than using just the first waveform over the same amount of time as the combined waveforms).
Regarding claim 11, Kilgore teaches claim 1, wherein the second time is greater than the first time ([0054]-[0055]; fig 5).
Regarding claim 12, Kilgore teaches a system comprising: a waveform generator configured to provide a direct current (DC) waveform to one or more electrodes, wherein the DC comprises at least two phases: (Fig. 13 element 1310; [0056] teaches the DC waveform being configured from a waveform generator) a first phase with a first amplitude that provides a block of a neural structure, wherein the first amplitude is a suprathreshold value for a neural structure ([0039]; [0053] teaches first phase having a DC waveform applied to a nerve to produce a nerve block in an axon; Fig 5 the highlighted portion of figure 5 teaches a first phase capable of providing a block; [0055]); and a second phase with a second amplitude less than the first amplitude, wherein the second amplitude is a subthreshold value for the neural structure ([0054] teaches a second waveform having an amplitude less than the first amplitude being applied after the blocking waveform; Figure 5 the highlight portion of figure 5 teaches an infinite number of waveforms less than the first blocking amplitude that can be the second waveform phase claims 11 and 28); and one or more electrodes ([0039]; [0054] teaches the DC waveforms being applied from electrodes; Fig 13 element 1310) configured to: deliver the first phase for a first time to provide the block of the neural structure; and deliver the second phase for a second time to maintain the block 
Regarding claim 14, Kilgore teaches claim 12, wherein the one or more electrodes comprise a subcutaneous electrode ([0039] teaches using a nerve-cuff which are implanted onto the outside of a nerve, therefore the electrodes would be subcutaneous).
Regarding claim 17, Kilgore teaches claim 12, wherein the second time is greater than the first time ([0054]-[0055]; fig 5).
Regarding claim 18, Kilgore teaches claim 1, wherein delivery of the first phase of the direct current waveform and the second phase of the direct current waveform for a time consumes less power than delivery of the first phase of the direct current waveform for the time (Figure 5; [0039]; [0054] teaches ramping down the charge, therefore the blocking first amplitude combined with the second DC waveform having the ramped down, lower amplitude, would have a lower charge and require less power during the time the amplitude is the lower second amplitude. Therefore, the combination of the first and second waveforms would require less energy than using just the first waveform over the same amount of time as the combined waveforms).
Regarding claim 20, Kilgore teaches claim 12, wherein the block of the neural structure is a partial block ([0006] teaches that is known that applied DC currents are used to create a nearly complete block; [0037] teaches using an open loop control to produce a partial block, in order to improve motor function in a patient).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore et al (Wipo 2009058258 A1) in view of Simon et al (U.S. PG Pub 20160144175 A1)..
Regarding claim 4, Kilgore teaches claim 1, however fails to teach wherein the one or more electrodes comprise a surface or transcutaneous electrode.
Simon teaches an invention in the same field of endeavor, wherein blocking a neural structure comprises delivering a signal to a nerve ([0062]-[0063]) using a transcutaneous electrode ([0009]; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Kilgore, to have electrodes be transcutaneous electrodes, as taught by Simon, in order to allow for non-invasive stimulation of nerves.
Regarding claim 6, Kilgore teaches claim 1, however fails to teach wherein the one or more electrodes comprise a percutaneous electrode.
Simon teaches an invention in the same field of endeavor, wherein blocking a neural structure comprises delivering a signal to a nerve ([0062]-[0063]) using a transcutaneous electrode ([0009]; [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Kilgore, to have electrodes be percutaneous electrodes, as taught by Simon, in order to allow for minimally-invasive stimulation of nerves while reducing the resistance from the skin.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore et al (Wipo 2009058258 A1) in view of Ackermann (U.S. PG Pub 20110160798 A1).
Regarding claim 7 Kilgore teaches claim 1, however fails to teach wherein the one or more electrodes comprise at least one separated interface nerve electrode (SINE).
Ackermann teaches a method in the same field of invention, wherein a nerve blocking technique uses a separated interface nerve electrode, in order to apply a DC current to a nerve to cause a nerve block ([0050]-[0051]; [0053] Figs 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Kilgore, to have one or more electrode be a separated interface electrode, as taught by Ackermann, in order to facilitate recovery of conduction in the nerve substantially instantaneously after removal of the direct current block and mitigate nerve damages associated with metal electrodes ([0024]; [0053]).
Regarding claim 16 Kilgore teaches claim 12, however fails to teach wherein the one or more electrodes comprise at least one separated interface nerve electrode (SINE).
Ackermann teaches a device in the same field of invention, wherein a nerve blocking technique uses a separated interface nerve electrode, in order to apply a DC current to a nerve to cause a nerve block ([0050]-[0051]; [0053] Figs 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Kilgore, to have one or more electrode be a separated interface electrode, as taught by Ackermann, in order to facilitate recovery of conduction in the nerve substantially instantaneously after removal of the direct current block and mitigate nerve damages associated with metal electrodes ([0024]; [0053]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792